Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on January 28, 2021 is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on January 28, 2021 regarding the allowance of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Cynthia Wu on February 18, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The following Claims are amended:

	Line 3 “a sacrificial layer” change to “a plurality of sacrificial layers including at least one sacrificial layer”
	Line 7 “having an initial area” change to “each having an initial cross-sectional area”
Line 12 “second grooves” change to “second grooves each having an initial cross-sectional area”
Line 20 “the initial area” change to “each of the initial cross-sectional areas”
Line 22 “over” change to “above”
Lines 23-25 “removing the dummy gate structure and the sacrificial layers covered by the dummy gate structure, thereby forming a gate opening in the dielectric layer, surrounding the first channel layer” change to
“removing a portion of the dummy gate structure to expose the first channel layer and removing the plurality of sacrificial layerwithin the dielectric layer, surrounding the first channel layer”

Claim 6,
	Lines 2-3 “the initial area of the first grooves and a depth of the second grooves” change to “the initial cross-sectional area in the fin forming each of the first grooves and a depth of each of the second grooves”

Claim 7,
	Line 2 “the initial area of the first grooves” change to “the initial cross-sectional area in the fin forming each of the first grooves”

Claim 10 is canceled.

	Line 6 “the sacrificial layers” change to “the plurality of sacrificial layers”
Line 7 “initial area” change to “initial cross-sectional area”

Claim 14,
	Line 7 “the sacrificial layers” change to “the plurality of sacrificial layers”

Claim 15,
	Lines 2-3 “the sacrificial layers” change to “the plurality of sacrificial layers”
	Line 4 “the sacrificial layers” change to “the plurality of sacrificial layers”

Claim 16,
	Line 3 “a correction process is used to form a third channel layer, and the correction process includes” change to “forming a third channel layer by a correction process by performing
Line 6 “have an initial area” change to “each having the  cross-sectional area”
	Line 7 “the initial area” change to “the initial cross-sectional area”
	Line 8 “grooves” change to “grooves to form an initial third channel layer”
	Lines 10-11 “removing a portion of a channel layer of the plurality of channel layers on sidewalls of the third grooves to form a third channel layer” change to “removing a portion of the initial third channel layer of the plurality of channel layers on sidewalls of the third grooves to form the 
Lines 13-14 “the initial area” change to “the initial cross-sectional area”



17.	(Currently Amended) The method according to claim 16, wherein:
	a length of the third channel layer along a direction parallel to the substrate
surface is less than a length of the second channel layer.	

The following portions of the specification are amended:

[0113] Line 1 “surronding” change to “surrounding”






Allowable Subject Matter
5.	Claims 1-9 and 11-17 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:

The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “forming first grooves each having an initial cross-sectional area in the fin on two sides of the dummy gate structure by at least removing a portion of a channel layer of the plurality of channel layers to form a first channel layer”,
“forming second grooves each having an initial cross-sectional area in the fin at bottoms of the first grooves by at least removing a portion of another channel layer of the plurality of channel layers to form an initial second channel layer; removing a portion of sidewalls of the initial second channel layer to form a second channel layer, such that the second channel layer has recessed sidewalls with respect to corresponding sidewalls of the first channel layer covered by the first protection layer; removing the first protection layer after forming the second channel layer; after removing the first protection layer, forming a doped source/drain layer in the second grooves and each of the initial cross-sectional areas of the first grooves; after forming the doped source/drain layer, forming a dielectric layer, covering the sidewalls of the dummy gate structure, above the substrate and the fin; removing a portion of the dummy gate structure to expose the first channel layer and removing the plurality of sacrificial layers, thereby forming a gate opening within the dielectric layer, surrounding the first channel layer, and surrounding the second channel layer” – as instantly claimed and in combination with the additionally claimed limitations.
All claims depending on claim 1 incorporate the same allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.P./
Patent Examiner, AU 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818